Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2016/0361176 to Weiman et al. and U.S. Patent Pub. No. 2015/0073555 to To et al. disclose an expandable fusion device for implantation between two adjacent vertebrae including an upper endplate assembly, a lower endplate assembly, a width comprising an external width, a height comprising an external distance between the upper endplate assembly and the lower endplate assembly, an actuator with a drive feature and a longitudinal axis, a wedge assembly coupled to the actuator, a ramp assembly slidably coupled with the wedge assembly, an upper endplate assembly slidably coupled with the ramp assembly, and a lower endplate assembly slidably coupled with the ramp assembly. Actuation of the drive feature by a second number of actuations beyond the first number of actuations in the first actuation direction increases the height, actuation of the drive feature by a first number of actuations in a first actuation direction increases the width without increasing the height. Actuation of the drive feature by a second number of actuations beyond the first number of actuations in the first actuation direction can increase both the height and the width. The prior art fails to teach or disclose, however, wherein, the device is configured for a staged expansion such that drawing the wedges together to increase the width without increasing the height by drawing the wedges toward each other without translating the first ramp and the second ramp toward each other, and further drawing the wedges together to increase the height by translating the first and second ramp toward each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775